Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach or disclose dust guard with an upper and lower shroud, and telescoping jaw that retracts into the lower shroud, wherein a spring directly couples the jaw to the upper shroud by a screw that slides along and within a slot in the upper shroud. U.S. Patent 5,537,748 to Takashashi discloses a telescoping jaw that is attached to an upper shroud by a spring by a projection (as shown in Figure 13) wherein the projection slides along a slot (dust discharge outlet 120). It is considered that the projection rotates about the rotational axis of the blade. As the upper shroud is concentric with the rotational axis, as the jaw and projection rotate, they rotate along the upper shroud and transversely the outlet 120. However, the projection/screw cannot be considered within the slot 120.
U.S. Patent 9,021,930 to Kani, discloses a telescoping jaw 53 that retracts into a lower shroud and is biased by a spring that acts on a shaft 53f that slides along and within a slot 51f. However, the slot 51f is not in an upper shroud.
The prior art provides no teaching or motivation to modify the Takashashi guard with a spring and slot as shown by Kani, in the arrangement as set forth in the claim limitations.
The prior art also fails to teach or disclose a circular saw blade dust guard where the forward jaw comprises at least one removable scoop that is interchangeable with a second scoop, wherein the first and second scoop have different angled surfaces, in combination with the limitations as set forth in claim 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339. The examiner can normally be reached M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/LAURA M LEE/Primary Examiner, Art Unit 3724